EXHIBIT 10.1

 

VOTING AGREEMENT

 

This Voting Agreement is entered into between Chemical Financial Corporation and
each of the undersigned directors of Lake Michigan Financial Corporation (the
"Company"). Each of the undersigned directors hereby agrees in his or her
individual capacity as a shareholder to vote his or her shares of Company Common
Stock that are registered in his or her personal name (and agrees to use his or
her reasonable efforts to cause all additional shares of Company Common Stock
owned jointly by him or her with any other person or by his or her spouse or
over which he or she has voting influence or control to be voted) in favor of
the Agreement and Plan of Merger by and between Chemical Financial Corporation
and Company, dated January 5, 2015 (the "Plan of Merger"). In addition, each of
the undersigned directors hereby agrees not to make any transfers of shares of
Company Common Stock with the purpose of avoiding his or her agreements set
forth in the preceding sentence and agrees to cause any transferee of such
shares to abide by the terms of this Voting Agreement. Each of the undersigned
is entering into this Voting Agreement solely in his or her capacity as an
individual shareholder and, notwithstanding anything to the contrary in this
Voting Agreement, nothing in this Voting Agreement is intended or shall be
construed to require any of the undersigned, (i) in his or her capacity as a
director of Company or (ii) in his or her capacity as a trustee, personal
representative or other fiduciary capacity, to act or fail to act in accordance
with his or her duties in such director or fiduciary capacity. Furthermore, none
of the undersigned makes any agreement or understanding herein in his or her
capacity as a director of Company. Notwithstanding any contrary provision
herein, this Voting Agreement shall be effective from the date hereof and shall
terminate and be of no further force and effect upon the earliest of (a) the
consummation of the Merger (as defined in the Plan of Merger); (b) the
termination of the Plan of Merger in accordance with its terms; or (c) a Company
Adverse Recommendation Change (as defined in the Plan of Merger). This Voting
Agreement may be executed in any number of counterparts, each of which shall be
an original, but such counterparts shall together constitute one and the same
instrument.

 

Dated this 5th day of January, 2015.

 

CHEMICAL FINANCIAL CORPORATION           By: David B. Ramaker   Its:

Chairman, Chief Executive Officer

and President

 

 

      Carrie Boer   Doug DeKock             Don Herringa   Nelson Jacobson      
      John Meilner   Scott Spoelhof             Shelley Padnos   Garth Deur    
        Richard Lievense   Robert Bleyaert

 

